 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal252, SheetMetal Workers'International As-sociation,AFL-CIO (S. L. Miller,Inc.)andTulare-KingsEmployersCouncil.Case20-CC-605June 29, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon charges duly filed by Tulare-Kings Em-ployers Council, the General Counsel of the Na-tionalLabor Relations Board, by the RegionalDirector for Region 20, on July 20, 1966, issued acomplaint alleging that Local 252, Sheet MetalWorkers' InternationalAssociation,AFL-CIO,among others, had engaged in and was engaging inunfair labor practices within the meaning of Section8(b)(4)(B) of the National Labor Relations Act, asamended. Upon amended charges duly filed by Tu-lare-Kings Employers Council, the General Coun-sel, by the Acting Regional Director for Region 20,on August 15, 1966, issued'an amended complaintalso alleging that the Respondent Union, amongothers, had engaged in and was engaging in unfairlabor practiceswithin the meaning of Section8(b)(4)(B)of the Act.' Copies of the charges,amended charges, complaint, amended complaint,and notice of hearing before a Trial Examiner wereduly served upon the Respondent Union.The amended complaint alleges, among otherthings, that the Respondent Union violated Section8(b)(4)(i) and (ii)(B) of the Act by inducing and en-couraging individuals employed by Comfort AirConditioning & Supply, Inc., to engage in a strike,and by threatening, coercing, and restraining Com-fort with an object of forcing or requiring Comfortto cease doing business with S. L. Miller, Inc. Withrespect to specific instances of unlawful conduct,the amended complaint alleges, in substance, thatthe Respondent Union threatened to and did takedisciplinary action against certain of its memberswho are employed by Comfort for crossing a picketline established by another union in the course ofthat union's dispute with Miller.2 Answers werefiled by the Respondent Union admitting certainju-risdictional and factual allegations of the amendedcomplaint, but denying the commission of unfairlabor practices.On December 1, 1966, the Charging Party, theRespondent Union, and the General Counsel fileda motion to transfer proceeding to the Board with astipulation of facts executed by the parties. Theparties agreed that the stipulation of facts and theexhibits attached thereto and made a part thereofshould constitute the entire record in the case andthat oral testimony is neither necessary nor desired.The parties further stipulated that they have waivedtheir right to a hearing before a Trial Examiner andto the issuance of a Trial Examiner's Decision andthat they have submitted the case directly to theBoard for findings of fact, conclusions of law, andfor decision and order.On December 5, 1966, the Board granted theparties'motion and ordered that the stipulation offacts be approved and made a part of the recordherein and further ordered the proceeding trans-ferred to and continued before the Board for thepurpose of making findings of fact and conclusionsof law, and for the issuance of aDecision andOrder. The Board also granted permission to theparties to file briefs. The General Counsel and theRespondent Union filed briefs.3Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the basis of the parties' stipulation of facts,the briefs, and the entire record in this case, theBoard makes the following:FINDINGS OF FACTI.COMMERCES.L.Miller, Inc., a California corporation withan office at Visalia, California, is, and at all timesmaterial has been, engaged in the building and con-struction business as a general contractor. Duriligthe past 12 months, in the course of its operations,Miller performed services valued in excess of$50,000 for firms located in California, which firmsin turn annually ship goods and products valued atmore than $50,000 directly to customers locatedoutside the State of California. We find that Milleris now, and at all times material has been, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effec-tuate the purposes of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and we find, that theRespondent,Local 252, SheetMetal Workers' In-ternationalAssociation, AFL-CIO,is, and at alltimes material has been,a labor organization withinthe meaning of Section2(5) of the Act.iOn November 29, 1966, the Regional Director approved Board set-tlement agreements with respect to the allegations in the amended com-plaint insofar as they relate to the other respondents named therein3 In aBoard settlement agreement, approved by the Regional Directoron November 29, 1966, the Respondent Union agreed to settle the allega-bons of the amended complaint insofar as they relate to its conduct otherthan the disciplinary action referred to above.3The Respondent Union has requested oral argument As the record,the stipulation of facts, and the briefs adequately set forth the issues andthe position of the Respondent Union, its request is hereby denied166 NLRB No. 63 LOCAL252, SHEET METAL WKRS.263III.THE UNFAIR LABOR PRACTICESA. The FactsSince December14, 1965,Miller has been thegeneral contractor for the construction of the Townand Country Market at Porterville,California.Miller,in turn,has subcontracted a portion of thework on theTownand Countryjob to Comfort AirConditioning&Supply, Inc. Comfort employs in-dividualswho are members of the RespondentUnion.On January 14, 1966,CarpentersLocal No.2126,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO, commenced picket-ingMiller at the Town and Country jobsite withsigns bearing the legend:STANLEY MILLER EMPLOYEESARE WORKING BELOW BUILDINGTRADESPREVAILING WAGES AND CONDITIONSIN THE AREAPERTAINING TO CARPENTRY WORK.WE HAVE NO DISPUTE WITH ANY OTHEREMPLOYERLOCAL NO. 2126.WE ARE NOT ASKING FOR RECOGNITIONOR AGREEMENTThe picketing was still in progress when, onMarch 7, 1966, Comfort's employees appeared atthe project and began installing air-conditioningequipment pursuant to the Company's contractwith Miller.On March 10, 1966, Howard Jones, businessmanager of the Respondent Union, notified JessieBlasingame,Harold Crapson, and Rex Napier,members of the Respondent Union who were em-ployed by Comfort at the project, that he wouldbring charges against them for crossing and workingbehind the Carpenters' picket line, assertedly inviolation of Article 17, Section 1(e) of the Constitu-tion and Ritual of the Sheet Metal Workers' Inter-nationalAssociation4 and Section 1(a) of theGeneral Laws of the Respondent Union.5 OnMarch 28, Jones notified these employees that aTrial Committee would be selected to hold a hear-ing on the aforementioned charges. Thereafter, onApril 30, 1966, the Executive Board of the Re-spondent Union, acting as a Trial Committee, helda hearing on the matter in the presence of the threeemployees.On May 26, the Respondent UnionnotifiedBlasingame,Crapson, and Napier that theyhad been found guilty as charged and fined them$250 each, with $200 suspended for a 1-year proba-tionary period, the remaining $50 to be paid on orbefore July 1, 1966. The employees paid the finesimposed and were placed on probation.6B.The Contentions of the PartiesThe General Counsel contends that the discipli-nary action taken by the Respondent Unionagainstthree of its members, as discussed above, con-stitutes inducement or encouragement of neutralemployees for an unlawful object and therefore vio-lates Section 8(b)(4)(i)(B) of the Act.'Although admitting that it took disciplinary ac-tion against the three employees for crossing andworking behind the Carpenters' picket line, as al-leged, the Respondent Union denies any violationof Section 8(b)(4)(B) of the Act. It contends that asits action was taken pursuant to the rules and regu-lations of the Union, which are lawful on their face,and had no effect upon the employment relation-ships of the three employees involved, such actionisonly of internal concern and is, therefore, pro-tectedby the proviso contained in Section8(b)(1)(A) of the Act." The Respondent Unionbases its contention upon the premise that only con-duct which induces or encourages employees in anunlawful manner is proscribed by Section 8(b)(4)(B)of the Act.C.Concluding FindingsWe do not accept the premise urged upon us bythe Respondent Union, for it is well settled that em-ployee inducement need not be independently un-lawful if it is aimed at an objective proscribed bySection 8(b)(4)(B) of the Act.9 Moreover, we findin this case that the disciplinary action taken by theRespondent Union involved more than a matter ofpurely internal concern. Such action was taken to4Article 17 authorizesthe imposition of penalties for violating, amongother things, the rules and regulations of any local union affiliate relatingto rates of pay, rules, and working conditions.5 Section 1(a) makes it a violation of the rules and bylaws of theRespondent Union for a member "to cross, or fail to observe any recog-nized and lawful picket line, or to perform work on any job being lawfullypicketedby an AFL-CIOaffiliated union."6Pursuant to 10(1)of the Act,an injunction against the RespondentUnion,among others,was issued by the United States District Court forthe Southern District of California, on August 31, 1966. The court foundreasonable cause to believe that the disciplinary action taken by theRespondent Union against the three employees,discussed above,violatedSection 8(b)(4)(B) of the Act and ordered the Respondent Union to refundthe $50 fine paid by each employee and to rescind the 1-year probationpenalty,pending the Board'sdecision herein(Hoffman v.Local 252,SheetMetalWorkers'InternationalAssociation,etal,CivilNo.2815-ND).'The amended complaint alleges violations of Section 8(b)(4)(i) and(ii)(B) of theAct. However, in his brief,the General Counsel does notcontend that the Respondent's action constitutes threats,restraints, andcoercion within the meaning of Section 8(b)(4)(u)(B).Accordingly, weshall not pass upon the question.8 Section 8(b)(1)(A)makes it an unfair labor practice for a labor or-ganization to "restrain or coerce" employees in the exercise of their rightto join or refrain from joining in concerted activities, with the proviso:"That thisparagraph shall not impair the right of a labor organization toprescribe its own rules with respect to the acquisition or retention of mem-bership therein "'N.L.R.B. v.International Rice MillingCo.,341 U.S. 665, 672 (1951) 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenalizemembers for working for a neutral em-ployer at a construction project where another em-ployer was being picketed by an AFL-CIO af-filiate.In these circumstances, we find that thedisciplinary action taken against Blasingame, Crap-son, and Napier by the Respondent Union violatedSection 8(b)(4)(i)(B) of the Act. 10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forthin section III, above, occurring in connection withthe operations described in section I, above, havea close, intimate, and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union has en-gaged in certain unfair labor practices, we shallorder that it cease and desist therefrom and that ittake certain affirmative action designed to effectu-ate the policies of the Act. We shall, among otherthings, order that the Respondent Union rescind alldisciplinaryaction taken against itsmembersnamed herein and that it refund to them any moneysheld on account of fines assessed.11Upon the basis of the foregoing findings of fact,and upon the entire record in the case, the Boardmakes the following:CONCLUSIONS OF LAW1.S.L.Miller, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By the conduct described in section III,above, the Respondent Union has engaged in andisengaging in unfair labor practices within themeaning of Section 8(b)(4)(i)(B) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Local 252, Sheet Metal Workers' Interna-tional Association, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from inducing or encourag-ing any individual employed by Comfort Air Condi-tioning & Supply, Inc., by threatening to take or bytaking disciplinary action against him, to engage ina strike or a refusal in the course of his employmentto handle or work on any goods or commodities, orto perform any services where an object thereof isto force or require Comfort Air Conditioning &Supply, Inc., to cease doing business with S. L.Miller, Inc.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Rescind all disciplinary action taken againstJessie Blasingame, Harold Crapson, and Rex Napi-er and refund to them any moneys held on accountof fines assessed.(b)Post in its business offices and meeting hallscopies of the attached notice marked "Appen-dix." 12 Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by an authorized representative of theRespondent Union, shall be posted immediatelyupon receipt thereof, and be maintained by theRespondentUnion for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted.Reasonable steps shall be taken by theRespondent Union to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Sign and mail sufficient copies of said noticeto the aforesaid Regional Director for forwarding toComfort Air Conditioning & Supply, Inc., for infor-mation and, if it is willing, for posting by it at all lo-cationswhere notices to its employees arecustomarily posted.(d)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisOrder, what steps the Respondent Union has takento comply herewith.Member Fanning, dissenting:I dissent from the conclusion of the majority thatthe Respondent Union, by taking disciplinary ac-tion against those of its members who were em-ployed by Comfort at the construction site here in-volved, violated Section 8(b)(4)(B) of the Act.I find, for the reasons set forth in the dissentingopinion inMarkwell & Hartz, Inc.,13that the workperformed by Comfort is, by reason of that Com-pany's subcontractual relationship with Miller, ageneral contractor, related to Miller's normal busi-ness operation and, accordingly, that the Carpen-10Kon Lee Building Co.,162 NLRB 605.11Weidman Metal Masters,166NLRB 117.12 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "13 155 NLRB 319, 330 LOCAL252, SHEET METAL WKRS.265ters had the right to appeal to the employees ofComfort to honor its picket line around the Milleroperation. This being so, the Respondent Union'sthreats to employ, and its employment of, discipli-nary action against its members employed by Com-fort in furtherance of its appeal to honor the picketline do not constitute unlawful inducement withinthe meaning of Section 8(b)(4)(i)(B) of the Act.Accordingly, I would find that the RespondentUnion did not violate Section 8(b)(4)(B) of the Actby its conduct here in question and I would dismissthe complaint.APPENDIXNOTICE TO ALL MEMBERSemployment to handle or work on any goods orcommodities, or to perform any services,where an object thereof is to force or requireComfort Air Conditioning & Supply, Inc., tocease doing business with S. L. Miller, Inc.WE WILL rescind all disciplinary actiontaken against Jessie Blasingame, Harold Crap-son, and Rex Napier, and refund to them anymoneys held on account of fines assessed.DatedByPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT induce or encourage any in-dividual employed by Comfort Air Condition-ing & Supply, Inc., by threatening to take or bytaking disciplinary action against him, to en-gage in a strike or a refusal in the course of hisLOCAL 252, SHEETMETAL WORKERS' IN-TERNATIONAL ASSOCIA-TION, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue,SanFrancisco,California94102,Telephone 556-0335.